Title: Enclosure: Patrick Henry’s Stamp Act Resolves, 30 May 1765
From: Henry, Patrick,Wirt, William
To: 


            Patrick Henry’s Resolutions copied  from the Journal of the House of Burgesses in 1765. May 30.
            1Resolved That the first adventurers and settlers of this his Majesty’s Colony and Dominion of Virginia brought with them and transmitted to their posterity, and all other his Majesty’s subjects since inhabiting in this his Majesty’s said colony, all the Liberties, Privileges, Franchises and Immunities, that have at any time been held, enjoyed and possessed by the people of Great Britain.
            2Resolved That by two Royal Charters, granted by King James the First the colonists aforesd are declared entitled to all Liberties, Privileges and Immunities of Denizens and natural Subjects to all intents & purposes, as if they had been abiding & born within the realm of England.
            3Resolved That the taxation of the people by themselves, or by persons chosen by themselves to represent them, who can only know what taxes the people are able to bear, or the easiest method of raising them, and must themselves be affected by every tax laid on the people, is the only security against a burthensome taxation, and the distinguishing characteristic of British freedom, without which the ancient constitution cannot exist.
            4Resolved That his Majesty’s liege people of this his most ancient and loyal colony have without interruption enjoyed the inestimable right of being governed by such laws, respecting their internal polity and taxation, as are derived from their own consent, with the approbation of their Sovereign or his substitute; and that the same hath never been forfeited or yielded up but hath been constantly recognized by the Kings & People of Great Britain.
            Here the Journal stops:—these are the resolutions as amended in the House—For the Journal says that they were passed, with amendments.—Mr H’s seems to be the copy as reported by the committee of the whole house.
          